UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 95-5824

CARLOS PATRICIO FERJ-INOSTROZA,
Defendant-Appellant.

Appeal from the United States District Court for the
Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-95-249-A)

Submitted: June 28, 1996

Decided: November 18, 1997

Before HALL, LUTTIG, and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas D. Hughes, IV, WADE, HUGHES & SMIRCINA, P.C.,
Alexandria, Virginia, for Appellant. Helen F. Fahey, United States
Attorney, Nanette L. Davis, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

The Defendant pled guilty to violation of 18 U.S.C.A. § 1546(a)
(West Supp. 1996), fraud and misuse of immigration documents. The
Defendant reserved the right to appeal the determination of a suppres-
sion issue favoring the Government. He argued that a fraudulent
immigration document seized during execution of a valid search war-
rant should be suppressed because he was not advised of his rights
under Miranda v. Arizona, 384 U.S. 436 (1966). For the reasons
expressed below, we affirm.

I

Special agents of the Immigration and Naturalization Service (INS)
and a uniformed Fairfax County, Virginia, police officer executed a
search warrant authorizing the agents to search the premises at 6060
Munson Hill Road in Falls Church, Virginia, which the Defendant
occupied with other persons. The warrant allowed the officers to
search for "true, counterfeit and falsely obtained identification docu-
ments," including alien registration receipt cards (green cards), INS
admission stamps, birth certificates, social security cards, and driver's
licenses.

One of the residence's occupants admitted the INS agents. The
agents requested that the residents of the house wait in the living
room on the first floor while they conducted the search. The agents
allowed the occupants to make telephone calls and to use the kitchen
and bathroom. The agents did not brandish a weapon. They asked
each of the occupants routine questions about his or her alienage and
immigration status in the United States. The agents stated that they
asked these questions because the occupants spoke with Hispanic
accents, did not have a good command of the English language, and
two persons living at the address were known to be illegal aliens who
had obtained and used fraudulent documents to secure employment.

                     2
INS Special Agent Campbell asked the Defendant questions
regarding his identity and asked to see any identity documents. The
Defendant stated that he is Chilean and that he entered the United
States as a tourist and stayed too long. At Agent Campbell's request,
the Defendant showed Campbell his passport and a poor quality coun-
terfeit alien resident card. Agent Campbell's questioning took approx-
imately five to ten minutes, and he reported that the Defendant was
free to refuse to answer his questions. The Defendant was then
arrested as an alien illegally in the United States and transported to
the district INS office. At no time prior to his arrest did the INS
agents advise the Defendant of his rights under Miranda.

II

Questions normally attendant to arrest and custody do not consti-
tute interrogation for Miranda purposes. Rhode Island v. Innis, 446
U.S. 291, 301 (1980); South Dakota v. Neville , 459 U.S. 553, 564
n.15 (1983). Thus, under this exception, routine booking questions
and questions attendant to legitimate police procedures do not require
Miranda warnings. Pennsylvania v. Muniz, 496 U.S. 582, 601 (1990).

The statements in question here fall within the exception for rou-
tine questions related to legitimate police procedures. Routine custom
detentions, searches, and interrogations by customs agents and Coast
Guard officials have been held to not require Miranda warnings.
United States v. Silva, 715 F.2d 43, 47 (2d Cir. 1983). INS agents are
in fact authorized and duty bound to question any person they believe
to be an alien as to his or her right to remain in the United States. 8
U.S.C. § 1357(a)(1) (1988). Eliciting routine information, such as that
elicited by Agent Campbell, is not interrogation under Miranda, even
if the information turns out to be incriminating. United States v.
McLaughlin, 777 F.2d 388, 391-92 (8th Cir. 1985).

III

Accordingly, the district court did not err in ruling the fraudulent
green card admissible despite the fact that it was obtained without
benefit of Miranda warnings, and we affirm the court's denial of the
suppression motion. We dispense with oral argument because the

                    3
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4